Citation Nr: 0627061	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder. 

2. Entitlement to a rating higher than 10 percent for 
bilateral hallux valgus with hammertoes, degenerative 
changes, and residuals of bunionectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant, who is a veteran, served on active duty from 
August 1974 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In March 2005, the Board remanded the case for further 
procedural and evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. A psychiatric disorder, variously diagnosed, did not have 
onset during service and is otherwise unrelated to service. 

2. There is a hallux valgus deformity of each foot with 
degenerative changes without resection of the metatarsal head 
of either foot or severe impairment equivalent to amputation 
of either toe; and there are hammer toes of all toes of each 
foot without clawfoot.  


CONCLUSIONS OF LAW

1. A psychiatric disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  



2. The criteria for a separate 10 percent rating for each 
foot with hallux valgus and hammertoes of all toes, 
degenerative changes, and residuals of bunionectomy have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5280, 
5282 (2005).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

After the initial adjudication, the RO provided VCAA notice 
by letter, dated in March 2005.  The notice included the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease, or 
event causing an injury or disease during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the 
injury, disease, or event causing an injury or disease during 
service; and the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
gotten worse.  

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  

As the VCAA notice came after the initial adjudication, the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However the procedural defect 
was cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claims as he had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  The claims were then readjudicated following the 
notice as evidenced by the supplemental statement of the case 
in November 2005.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable and the effective date of 
the claim). 

To the extent that the degree of disability assignable and 
the effective date provision were not provided in conjunction 
with the claim of service connection, as the claim is denied, 
the degree of disability assignable and the effective date 
provision are moot.  Any defect regarding such notice under 
Dingess at 19 Vet. App. 473 has not prejudiced the veteran's 
claim.

To the extent that the degree of disability assignable and 
the effective date provision were not provided in conjunction 
with the claim for increase, as the degree of disability is 
the issue on appeal, proper notice of the rating criteria was 
provided to the veteran in statement of the case in 
accordance with 38 U.S.C.A. § 7105(d).  As for the effective 
date provision, as the claim for increase is granted, no 
decision has yet been made as to the effective date.  Any 
defect regarding such notice under Dingess at 19 Vet. App. 
473 has not prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The Board has considered whether the 
veteran should be afforded a VA examination for the express 
purpose of determining whether there is a nexus between any 
current psychiatric disorder and service.  In the absence of 
evidence of a psychiatric illness during service or for many 
years after service, a medical examination or medical opinion 
is not necessary to decide the claim.  As the criteria for 
affording the veteran a VA psychiatric examination have not 
been met under 38 C.F.R. § 3.159(c)(4), and as there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The service medical records contain no finding or diagnosis 
of a psychiatric disorder.  On separation examination, the 
veteran gave a history of nervous trouble, but the 
psychiatric clinical evaluation was normal.  

The veteran's claim of service connection for a psychiatric 
disorder was received in January 2001.    

VA records, dated in May 2001, disclose that the veteran 
reported a history of anxiety.  In July 2001, it was noted 
that in March 2001, no psychiatric illness was found.  The 
assessment was adjustment reaction, secondary to situational 
factors.  

Records of R.U.R, MD, dated in April 2002, disclose diagnoses 
of major depression and generalized anxiety disorder.  The 
psychiatrist did not comment on the etiology of the 
psychiatric disorders.  

VA records, dated in 2002, show ongoing treatment for an 
adjustment reaction.  In June 2002, it was noted that the 
veteran was seen for dysthymia, and that the veteran may be 
suffering from post-traumatic stress disorder related to the 
abuse he suffered as a child.  In September 2002, the veteran 
was seen for dysthymia.  

Records of the Social Security Administration (SSA) disclose 
that the veteran became disabled for SSA purposes in October 
2000.  The primary diagnosis was affective or mood disorder.  
SSA records, dated from September 1997 to April 2003, 
disclose treatment for a psychiatric disorder, variously 
diagnosed as adjustment disorder, depressive disorder, and 
dysthymia. 

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection.  
First, there must be competent medical 


evidence of current disability.  This requirement is met with 
medical evidence of psychiatric disability, variously 
diagnosed to include adjustment disorder, depression, and 
dysthymia.  

As for evidence of disease or injury, resulting in 
psychiatric illness, in service and competent medical 
evidence of a nexus between the current disability and a 
disease or injury, resulting in psychiatric illness, in 
service, there is no evidence of a psychiatric illness during 
service, although the veteran reported a history of nervous 
trouble on separation examination, the psychiatric clinical 
evaluation was normal. Consequently, there is no medical 
evidence to establish that a psychiatric illness was present 
coincident with service.  After service, the earliest 
documentation of psychiatric symptoms was in 2001, more than 
twenty years after the veteran's discharge from service.  
Moreover, there is no medical evidence that relates the 
currently diagnosed psychiatric disorder to service or to any 
event therein.  

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the post-service diagnosis 
of psychiatric illness and service is required to support the 
claim.  The veteran as a layperson is not competent to offer 
a medical diagnosis or medical opinion and consequently his 
statements to the extent that he associates any post-service 
psychiatric disorder to service does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Therefore, the Board must reject the veteran's statements as 
favorable evidence linking the post-service psychiatric 
disorder to service.

As the Board may consider only independent medical evidence 
to support its findings, in the absence of any medical 
favorable to the claim, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5107(b). 



Claim for Increase

The service medical records show that the veteran had a 
bunionectomy for a hallux valgus deformity of the right foot. 

After service on VA examination in June 1980, X-rays revealed 
bilateral hallux valgus. 

In a July 1980 rating decision, the RO granted service 
connection for hallux valgus of the right foot with 
postoperative bunionectomy, and assigned a zero percent 
rating, and service connection was also granted for hallux 
valgus of the left foot, and a zero percent rating was 
assigned.  

The veteran's claim for increase was received in January 
2001.    

In the December 2001 rating decision, the RO increased the 
rating for bilateral hallux valgus to 10 percent under 
Diagnostic Codes (DC) (5010) (arthritis or degenerative 
changes) and DC 5280 (hallux valgus). 

On VA examination in January 2002, the veteran complained of 
painful feet and a limp after prolonged walking especially in 
the wintertime.  The veteran stated that he had been issued 
shoe inserts which have helped.  Examination of the feet 
revealed metatarsal varus with hallux valgus and prominence 
of the medial aspect of the 1st metatarsophalangeal joint (MP 
joint).  The flexion of the 1st MP joint on the right side 
was 30 degrees, left was 20 degrees; plantar flexion was 15 
degrees on the right, and 8 degrees on the left.  He had 
hammertoe deformities on all toes of each foot.  X-rays 
revealed degenerative changes of the 1st MP joint of each 
foot. 

In an August 2002 statement, A.P.Z., MD, stated that the 
veteran had a bilateral hallux valgus deformity and severely 
contracted deformed toes of the left foot. 



Analysis 

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155. 

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to deformity or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5280, a 10 percent is assignable for 
unilateral hallux valgus with resection of the metatarsal 
head or severe impairment equivalent to amputation of the 
great toe.  In absence of evidence of resection of the 
metatarsal head of each great toe or evidence of impairment 
equivalent to amputation of the great toe, the criteria for a 
separate, 10 percent rating for hallux valgus deformity of 
each toe have not been meet. 

The record does support a separate, 10 percent rating for 
each foot under DC 5282 because of hammer toe deformity of 
all toes of each foot, which is the maximum schedular rating 
under this diagnostic code. 

As for degenerative changes established by X-rays, the 
criteria for a separate rating are involvement of 2 or more 
major or minor joint groups.  38 C.F.R. § 4.71a, DCs 5003, 
5010.  As the evidence of record shows degenerative changes 
of the first metatarsophalangeal joint of each foot, there is 
no basis for a separate 10 percent rating for involvement of 
2 or more major or minor joint groups.  As for 38 C.F.R. 
§ 4.59, in the absence of objective evidence of painful 
motion, the veteran is not entitled to at least the minimum 
compensable rating for degenerative changes of the first 
metatarsophalangeal joint of each foot. 

Since neither DC 5280 nor DC 5282 is predicated on the loss 
of the range of motion, functional loss due to pain is not a 
factor and 38 C.F.R. §§ 4.40 and 4.45 do not apply. 

Also, the record does not suggest that the disability 
requires frequent hospitalization or causes marked 
interference with employment or otherwise warrants referral 
for an extraschedular consideration under 38 C.F.R. § 3.321. 

ORDER

Service connection for a psychiatric disorder is denied.  

A separate, 10 percent rating is granted for each foot with 
hallux valgus and hammertoes of all toes, degenerative 
changes, and residuals of bunionectomy, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


